Citation Nr: 1201038	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-11 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a back disability.  

2.  Whether new and material evidence has been presented to reopen the claim of service connection for a left leg and knee disability.  

3.  Entitlement to service connection for residuals of a right leg and knee injury.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1961 to April 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2008 of a Department of Veterans Affairs (VA) Regional Office (RO)

The claim of service connection for a right leg and knee disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a decision in March 2006, the Board denied service connection for a back disability and for left leg and knee disability on the grounds that there was no evidence of either disability in service or in the year following service, and no evidence of a link between the claimed disabilities and service.

2  The evidence presented since the Board's March 2006 decision is cumulative or redundant of evidence previously considered by the Board.


CONCLUSIONS OF LAW

1.  The decision in March 2006 by the Board, denying service connection for a back disability and a left leg and knee disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).





2.  The additional evidence presented since the decision in March 2006 by the Board, denying service connection for a back disability and for left leg and knee disability, is not new and material, and the claims are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and implemented in part at 38 C.F.R. § 3.159 (2009), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include notice of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the application to reopen the claim of service connection for a back disability and for a left leg and knee disability, which are the only claims decided in this decision, the RO provided pre-adjudication VCAA notice by letter, dated in July 2007.  The Veteran was notified that new and material evidence was needed to reopen the claims; that is, evidence not previously considered, which was not redundant or cumulative of evidence previously considered and that pertained to the reason the claim was previously denied.  The Veteran was notified of the type of evidence needed to substantiate the underlying claim for service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service. 

The Veteran was further notified that VA would obtain service records, VA records, and records of other Federal agencies and that she could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.  

As for the content and timing of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre- adjudication VCAA notice)); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim, except for a clear express of the reasons for the previous denial of the claims). 







However, the document was not in complete compliance with Kent notice.  The Board finds that the lack of clarity for the previous denial of the claim was not prejudicial to the Veteran as he was provided notice of the elements of the claim for service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  In the circumstances of this case, a remand would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

Further, the Veteran has not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced his claim.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, private treatment records, and VA treatment records.  

The Veteran also testified before the undersigned Veterans Law Judge in June 2011, and a transcript of the hearing is in the claims file.




Under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented. 38 C.F.R. § 3.159(c)(4)(iii).  As the Board determines that new and material evidence has not been presented, a VA medical examination or medical opinion is not required under the duty to assist. 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claims is required to comply with the duty to 
assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2000, the RO denied service connection for residuals of a back injury and residuals of a left leg and knee injury on the grounds that there was no evidence of a link between the claimed disabilities and service.  The Veteran appealed the rating decision to the Board. 

In a decision in March 2006, the Board denied the Veteran's appeal for service connection for a back disability and for left leg and knee disability on the grounds that there was no evidence of either disability inservice or in the year following service, and no evidence of a link, post-service, between the claimed disabilities and service.

Although the March 2006 Board decision is final, a claim of service connection may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

In correspondence in 2007 the Veteran requested that his claims of service connection for a back disability and for left leg and knee disability be reopened.  multiple




Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  And whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).
 
As the application to reopen the claims was received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.

In determining whether evidence is new and material, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).





Evidence Previously Considered

The evidence considered at the time of the Board decision in March 2006 consisted of service treatment records, which showed that the Veteran fell during service, but contain no record of any complaint, finding, treatment, or diagnosis of a back disability or of a left leg and knee disability. 

The evidence also consisted of Workers' Compensation and private medical records, which show that the Veteran suffered workplace injuries in 1972 and in 1980 with workplace back injury 1980 and progressively worsening lumbar discopathy with chronic and degenerative changes, including chronic low back pain with radiation of pain into the buttocks and legs.  Notable Workers' Compensation and private medical records include the following:  

On a July 1999 neurological examination, the Veteran as complained of upper back pain due to a vehicle accident in 1972; and low back pain due to a workplace accident in 1980.  There was no mention of pain in service.

In September 1999, a private physician documented that the Veteran injured his back in 1980, while moving a piece of heavy steel.  It was noted that the Veteran did not have [back] symptoms prior to the accident.  

In July 2000, in a report of an EMG for injuries sustained at work in 1980, it was noted that the Veteran complained of persistent low back pain radiating to the lower limbs causing numbness and weakness.  The pertinent findings were bilateral lumbar radiculopathies, lumbar disc syndrome, and lumbar spinal stenosis.  







In February 2001, a private physician stated that the Veteran had had an injury during service, which he described as a medial collateral ligament injury to the knee.  The physician noted that in service lameness was noted he thought that the lameness could have been due to lumbar discopathy due to nerve impingement and sciatica.  The physician stated that the Veteran had chronic sequel of problems related to a disc injury of the cervical and lumbar spine, but his opinion was based on a paucity of records.

Also of record and considered by the Board was the Veteran's statement in June 2004 that he suffered a fall on his back while trying to negotiate a hilly rain soaked trail during service.  Also, the there is a report of a VA examination in July 2005 in which it was concluded that a current back disability or knee disability was not related to service.  

Additional Evidence and Analysis

As stated before, in March 2006, the Board denied service connection for a back disability and for left leg and knee disability on the grounds that there was no evidence of either disability in service or in the year following service and no evidence of a link, post-service, between the claimed disabilities and service.

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  

The additional evidence presented since the March 2006 Board decision consists of the following:  

VA records document a disability of the lumbar spine.  This evidence is cumulative of the evidence that was of record at the time of the prior denial of the claim, and cumulative evidence is not new and material evidence under 38 C.F.R. § 3.156. 



In statements in June 2006, in November 2008, and in May 2011, Dr. E.D. noted treatment of a right knee sprain in service.  He described current symptomatology, including low back pain.  He stated that the Veteran's lumbar spine disability may be related to the Veteran's fall in service.  This evidence is redundant or cumulative of the evidence from Dr. E.D. that was of record at the time of the prior denial on the merits.  And cumulative and redundant evidence is not new and material evidence under 38 C.F.R. § 3.156.  

The report of an EMG in December 2008. , which noted the Veteran's history of low back pain with pain and numbness in both legs, and which found moderate to severe chronic sensorimotor peripheral polyneuropathy involving the lower extremities.   This evidence is cumulative of the evidence that was of record at the time of the prior denial of the claim, and cumulative evidence is not new and material evidence under 38 C.F.R. § 3.156. 

The Veteran testified in June 2011 that he fell and sprained his knee, and received medical care during service and that he had back and bilateral leg and knee pain in service and that he had a workplace injury in January 1980; and that he presently suffers from back and bilateral leg and knee pain.  This evidence is redundant of the evidence that was of record at the time of the prior denial on the merits.  And redundant evidence is not new and material evidence under 38 C.F.R. § 3.156. 

Accordingly, in the absence of any new and material evidence, the claims of service connection for a back disability and for a left leg and knee disability are not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  





ORDER

As new and material evidence has not been presented, the claim of service connection for a back disability is not reopened, and the appeal is denied.

As new and material evidence has not been presented, the claim of service connection for a left leg and knee disability is not reopened, and the appeal is denied.


REMAND

Before a decision on the claim of service connection for residuals of a right leg and knee injury can be made, further evidentiary development is needed.

The service treatment records show that the Veteran slipped and fell during service in November 1961 and he was treated for a sprained right leg.  Symptoms included swelling, warmth, and tenderness over the medial collateral ligament.  An X-ray indicated that a fracture of the patella was suspected.  The diagnosis was traumatic arthritis.  In December 1961, there was a tear of medial collateral ligament.  On separation examination, the Veteran complained of lameness.

After service on a VA examination in July 2005 X-rays showed bilateral degenerative osteoarthritis changes, more advanced on the right side, and tripartite patella.  

The evidence also includes a statement from a private physician in May 2011, who stated that the Veteran had an injury to the right knee during service and was diagnosed during service with traumatic arthritis and that the Veteran had the stigmata of a fractured patella.  



As the medical evidence of record is inadequate to decide the claim, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the current right leg and knee disability is related to the right knee sprain in service.

If, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered, because there are several potential causes, when one cause, the right knee sprain in service, is not more likely than any other to cause the Veteran's current right leg and knee disability and that an opinion is beyond what may be reasonably concluded based on the evidence of record.

The Veteran's file must be made available to the examiner for review.  

2.  After the above development is completed, adjudicate the claim.  If the benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


